Title: From James Madison to James Monroe, 2 July 1823
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier July 2. 1823
        
        I have recd. your favor of June 28 covering the papers from the War office, for which I return my thanks. I observe that the letter from A. inclosing the commission of Majr. Genl. to Jackson is dated May 21. This is manifestly an error, because the letter refers to one preceding of May 24. If the error be in the copyist be so good as to obtain for me the true date. Let me have also the date of the Commission sent to Jackson, which may throw light on the date of the letter and be otherwise pertinent. Neither the letter of A. of May 24 to J. nor his answer, unless overlooked, is it seems in the office. The particulars of the case if assembled would present a little tableau not a little characteristic.
        We have a bad season for the harvest but a fine one for the Tobo. planters, who have all pitched their crops as the phrase is, rather late indeed, but the plants will have so good a start that they may reach their maturity at the usual period. Health & every other happiness
        
          James Madison
        
      